Case 2:18-cv-14228-DMM Document 25-1 Entered on FLSD Docket 10/29/2018 Page 1 of 5




                         Exhibit A
         (Plaintiff, Natalio Aguirre’s Settlement
              Agreement With Defendants)
Case 2:18-cv-14228-DMM Document 25-1 Entered on FLSD Docket 10/29/2018 Page 2 of 5
Case 2:18-cv-14228-DMM Document 25-1 Entered on FLSD Docket 10/29/2018 Page 3 of 5
Case 2:18-cv-14228-DMM Document 25-1 Entered on FLSD Docket 10/29/2018 Page 4 of 5
Case 2:18-cv-14228-DMM Document 25-1 Entered on FLSD Docket 10/29/2018 Page 5 of 5
